Taliaferro, J.
There is a motion to dismiss this appeal on the ground that the surety on the appeal bond resides in the parish of Rapides, and not in the parish of Grant, where the judgment appealed from was rendered. The parish of Rapides is within the Ninth Judicial District. :
In cases of sequestration, it has been determined that sureties on bonds are by law required to bo residents of the parish whore the process is taken out. The same terms are used in the Code of Practice in regard to the sureties on appeal bonds that are used in reference to-sequestration bonds, viz : that a surety shall be given “ residing within the jurisdiction of the court.” We think the same reasoning applies-to both classes of sureties. JEadem ratio, eadem lex. 14 La. 245; 1 An. 306.
It is ordered that the appeal be dismissed.